Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication filed on 02/12/2021.
Claims 2-3, 16-17, 19-20 have been amended.

Response to Arguments
The amendment filed on 02/12/2021 has overcome the previous objection of the claims. Therefore, the objection has been withdrawn.

	Allowable Subject Matter
Claims 1-20 are allowed.
The present application is related to wideband and multi-band architectures for multiuser transmission with lens antennas, wherein apparatus includes plurality set of chains for processing radio frequency signals for different frequency band; plurality of combiners for combining RF signals of different frequency band and generating      multi-band RF signals; lens beam antennas for transmitting the multi-band RF beam signals. Prior art reference Michaelis (et al. US 2019/0237874) discloses multi-band multi-beam lensed antennas suitable for use in cellular systems, wherein the multi-band multi-beam lensed antennas includes low-band antenna elements for the first antenna beam, first and second vertical elements of high-band antenna for second and third antenna beams. Prior art reference failed to teach or suggest plurality set of radio frequency chains, where each set processing RF signals for a different frequency band 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/RAHEL GUARINO/Primary Examiner, Art Unit 2631